  Case 3:19-cv-00243-JAG Document 84 Filed 06/11/20 Page 1 of 2 PageID# 1049




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

JARED N. JOHNSON,
                Plaintiff,

                                                           Civil Action No. 3:19-cv-243-JAG


EQUITYEXPERTS.ORG,LLC,
                      Defendant.


                                           ORDER


       This matter comes before the Court on various discovery motions filed by Jared N.

Johnson. (Dk. Nos. 72, 74, 75, 80.) The Court held a conference call on the motions on June 11,

2020. As announced on the call, the Court ORDERS as follows:

       1.     The Court GRANTS IN PART the motion to compel answers to Johnson's third

set of discovery. (Dk. No. 75.) The Court DENIES AS MOOT the motion as it relates to issues

resolved before the call. The Court DENIES the motion as to Amended Interrogatory Nos. 15,

21, and 23. Within thirty (30) days ofthis Order, Equity Experts shall:

               a.     File a document indicating that it has fully answered all interrogatories,

       requests for production, and requests for admission to which it has objected and has
       produced all information and documents responsive to those discovery requests.

               b.     File a supplemental response to Interrogatory No. 9 that lists the date each
       ledger review was performed from 2018 through the present and who performed the
       review.


               c.     File a supplemental response to Interrogatory No. 16 that discloses Equity

       Expert's procedures for notifying debtors of overpayments on any accounts.
Case 3:19-cv-00243-JAG Document 84 Filed 06/11/20 Page 2 of 2 PageID# 1050
